Citation Nr: 0529779	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  98-11 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran





INTRODUCTION

The veteran served on active duty from July 1964 to November 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The veteran and his representative appeared before the 
undersigned Veterans Law Judge at a hearing at the RO in 
September 2004.

In November 2004, the Board remanded this issue for 
additional development.  The development was completed and 
the case is now again before the Board.


FINDING OF FACT

The veteran does not have a left hearing loss disability for 
VA purposes.


CONCLUSION OF LAW

A left ear hearing loss disability was not incurred in or 
aggravated by service and sensorineural hearing loss may not 
be presumed to have been incurred in service. 38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002). The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances. VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the initial unfavorable agency decision 
was made prior to passage of the VCAA.  However, upon review, 
the Board finds that the lack of such a pre-agency of 
original jurisdiction-decision notice did not result in 
prejudicial error in this case.

The RO notified the veteran of the evidence and information 
necessary to substantiate his service connection claim in a 
May 2003 letter following the passage of the VCAA.  The VA 
fully notified the veteran of what is required to 
substantiate such claims in the notification letter.  In 
addition, the September 2003 supplemental statement of the 
case provided the veteran with a summary of the evidence, the 
applicable law and regulations and a discussion of the facts 
of the case. The VCAA letter and the SSOC specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies. He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  The veteran was also requested to submit any 
evidence in his possession.  The Board concludes that the 
veteran was provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The duty to notify the veteran was satisfied 
under the circumstances of this case. 38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).

In the present case, the evidence includes the service 
medical records, VA service records, VA medical records, VA 
examination reports, written statements and testimony from 
the veteran.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA. 38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.



Left ear hearing loss

The veteran contends that he experiences hearing loss in his 
left ear, which is directly related to service.  The veteran 
is service-connected for right ear hearing loss and tinnitus.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).  The provisions of 38 
C.F.R. § 3.385 do not have to be met during service.  Hensley 
v. Brown, 5 Vet. App. 155 (1993).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss disability becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, it shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary. 38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

The veteran's DD 214 reveals that the veteran served as truck 
driver in a Motor Transport division and Artillery Battery 
Division.  He served 13 months in Vietnam.  Service medical 
records show no complaints, findings, or diagnosis of left 
ear hearing loss in service.  The October 1968 separation 
examination revealed normal hearing in the left ear with 
whispered voice results of 15/15 in the left ear.

Post-service medical records show that on the January 1997 VA 
audiometric testing showed left ear pure tone thresholds of 
5, 10, 15, and 25 decibels at 1000, 2000, 3000, and 4000 Hz, 
respectively, with an average of 14.  Speech discrimination 
was 100 percent correct in the left ear.  

In a June 2003 VA audiological opinion, a VA examiner stated 
that after reviewing the veteran's claims file, it was his 
opinion that the veteran's bilateral sensorineural hearing 
loss is more likely than not due to his military service.  
Thereafter, the RO, in a September 2003 rating decision, 
granted service connection for right ear hearing loss.  
However, service connection for left ear hearing loss was 
again denied on the basis that the VA criteria for hearing 
loss was not shown.

An April 2005 audiological consult noted normal hearing of 
the left ear through 4000 Hz dropping to mild to moderate 
hearing loss at the higher frequencies.  VA audiological 
examination in June 2005 revealed left ear pure tone 
thresholds of 0, 10, 20, and 35 decibels at 1000, 2000, 3000, 
and 4000 Hz, respectively, with an average of 16.  Speech 
discrimination was 98 percent correct in the left ear.  The 
examiner stated that the left ear hearing loss was not 
disabling.

While a mild hearing loss in the left ear at the higher 
frequencies was noted, a hearing loss disability for VA 
purposes was not found.  Before service connection may be 
granted for hearing loss, that loss must be of a particular 
level of severity.  For purposes of applying the laws 
administered by the VA, hearing impairment will be considered 
a disability when the thresholds for any of the frequencies 
at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or 
greater; the thresholds at three of these frequencies are 26 
or greater; or speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
Board has reviewed the aforementioned medical evidence and 
observes that the veteran has not been shown to have a left 
ear hearing loss disorder for VA purposes, in view of 38 
C.F.R. § 3.385.  Absent a current diagnosis which could be 
associated with service, the claim must be denied.

Although the veteran may believe that he currently has a left 
ear hearing loss disability, as layman without the 
appropriate medical training and expertise, he simply is not 
competent to provide probative (persuasive) evidence on 
medical matters, such as whether he, in fact, suffers from a 
currently-claimed disability. See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability. In 
the absence of proof of a present disability (and, if so, of 
a nexus between that disability and service or a service- 
connected disability), there can be no valid claim for 
service connection. See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case. In 
the absence of a current disability, as defined by governing 
law, the claim must be denied.


ORDER

Service connection for left ear hearing loss is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


